Citation Nr: 0637990	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-10 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to an effective date earlier than May 9, 
2001, for the grant of service connection for residuals of a 
hammertoe deformity of the right second toe.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner requiring some explanation.  A September 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi denied 
service connection for hepatitis and for residuals of a 
hammertoe deformity of the right second toe, and determined 
that new and material evidence had not been received on which 
to reopen a claim for service connection for 
pseudofolliculitis barbae.  The veteran appealed the rating 
decision to the Board.

In a February 2004 decision, the Board reopened the claim for 
service connection for pseudofolliculitis barbae, but denied 
that claim on the merits.  The Board granted service 
connection for residuals of a hammertoe deformity of the 
right second toe, and remanded the issue of entitlement to 
service connection for hepatitis to the RO for further 
evidentiary development.

The veteran appealed the February 2004 Board decision, as to 
the pseudofolliculitis barbae claim, to the United States 
Court of Appeals for Veterans Claims (Court).  In an October 
2004 Order, the Court granted a Joint Motion for Partial 
Remand filed by the parties to the action, and vacated that 
portion of February 2004 Board decision which denied service 
connection for pseudofolliculitis barbae on the merits.  The 
Court remanded the case to the Board.  The Board in turn 
remanded the case to the RO in February 2005.

In March 2006, the RO implemented the grant of service 
connection for residuals of a hammertoe deformity of the 
right second toe, assigning a 10 percent evaluation for the 
disorder, effective May 9, 2001.  In a statement received in 
August 2006, the veteran expressed disagreement with the 
effective date assigned the grant of service connection.

The issue of entitlement to an effective date earlier than 
May 9, 2001, for the grant of service connection for 
residuals of a hammertoe deformity of the right second toe is 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's pseudofolliculitis barbae originated in 
service.

2.  The veteran's hepatitis originated in service.


CONCLUSIONS OF LAW

1.  The veteran's pseudofolliculitis barbae is due to a 
disease or injury that was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).  

2.  The veteran's hepatitis is due to a disease or injury 
that was incurred in active duty.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2006), 
VA has certain duties to notify and assist the veteran in his 
appeal.  However, given the favorable actions taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes in passing 
that the RO advised the veteran in July 2006 of the 
information and evidence necessary to substantiate the 
initial rating assigned and the effective date for the grant 
of service connection in the event his claims were 
successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of cirrhosis of the liver during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

I.  Pseudofolliculitis barbae

Factual background

The report of the veteran's service entrance examination is 
silent for any complaints, finding, or diagnosis of 
pseudofolliculitis barbae.  In 1973 and 1974, he was treated 
for that disorder, and placed on a shaving profile.  The 
report of his examination for discharge is silent for any 
reference to pseudofolliculitis barbae.  Service medical 
records associated with his service in the Army National 
Guard are similarly silent for any reference to the disorder.

Private medical records for June 1977 to June 2002 document 
treatment since 1977 for a variety of skin disorders, but not 
for pseudofolliculitis barbae until August 1982.  An August 
1982 entry notes that the veteran was being treated for 
pseudofolliculitis barbae "going back to the military."  
Records in 2002 document current treatment for the disorder.

In an April 1984 statement, Dr. M. Gorelick indicates that he 
treated the veteran for pseudofolliculitis barbae in August 
1982.  In an October 1985 statement, he noted that the 
veteran had a long history of pseudofolliculitis barbae.

At June 1985 and October 1985 rating board hearings, the 
veteran essentially testified that he did not have 
pseudofolliculitis barbae prior to service, that he was 
placed on a profile for the disorder while in service, and 
that he continued after service to experience skin problems 
affecting his face.  His spouse testified that she noticed 
the veteran's skin problems since 1974, and essentially 
indicated that his current skin problems were the same as 
those she witnessed during his period of service.

In a May 2002 statement, Dr. R. Forbes indicates that while 
he has not treated the veteran, he did discuss with him at 
length the pertinent medical history.  He stated that the 
veteran does have pseudofolliculitis barbae by history, 
currently controlled by the use of a beard.  Dr. Forbes noted 
that per the veteran's report, the required clean shave in 
service caused the condition to flare, a circumstance which 
continued throughout service.  He noted that the veteran has 
had to maintain a beard since service.  Dr. Forbes concluded 
that the veteran's pseudofolliculitis barbae had been 
aggravated during service.

The veteran attended a VA examination in September 2005.  At 
that time he reported first developing bumps on his face 
while shaving in basic training.  He indicated that he 
thereafter was placed on a shaving profile for the remainder 
of service, and that even with the use of a beard, his 
symptoms recurred.  Following physical examination of the 
veteran, the examiner concluded that it was unlikely that the 
pseudofolliculitis barbae was caused by the veteran's mere 
presence in service, but that the condition may have been 
aggravated by the service department's strict shaving 
requirement.

Analysis

As already indicated, the Court's Order vacated the Board's 
February 2004 decision only as to that portion of the 
decision denying the claim on the merits.  That portion of 
the Board's decision reopening the claim therefore remains 
binding on VA, and the Board will consequently address the 
service connection claim on the merits.

The veteran's service entrance examination is silent for any 
finding or diagnosis of pseudofolliculitis barbae.  The 
service medical records show that he was treated on several 
occasions, and placed on profile, for that disorder.

There are no post-service medical records documenting 
treatment for pseudofolliculitis barbae until at least 1982.  
The veteran maintains, however, that he continued to 
experience his pseudofolliculitis barbae in the intervening 
years, and his spouse corroborates his testimony in this 
regard.

More importantly, Dr. Forbes and the September 2005 VA 
examiner both essentially indicate that the veteran's 
pseudofolliculitis barbae originated in service.  Dr. Forbes, 
after discussing with the veteran the pertinent medical 
history, concluded that the clean shaving required in service 
caused the pseudofolliculitis barbae to flare up throughout 
service.  The VA examiner concluded that while nothing 
specific to military service caused the disorder, the shaving 
required in service aggravated the pseudofolliculitis barbae.

In essence, both physicians have concluded that the veteran's 
pseudofolliculitis barbae began in service.  While the 
September 2005 examiner in particular was careful to point 
out that nothing particular to service caused the disorder, 
the pertinent law and regulations only require the evidence 
to show that the disorder at issue was incurred coincident 
with service.  Neither physician suggested that the 
pseudofolliculitis barbae existed prior to service, and both 
noted that the condition was aggravated by the shaving 
required in service.  Their conclusions are supported by the 
evidence of record showing that the veteran was in fact 
treated for pseudofolliculitis barbae in service, and by the 
testimony of the veteran and his spouse as to the continuity 
of symptomatology.

In light of the above, the Board finds that the evidence 
supporting the claim to be at least in equipoise with that 
against the claim.  Service connection therefore is in order 
for pseudofolliculitis barbae.  38 U.S.C.A. § 5107. 


II.  Hepatitis

Factual background

The veteran's service medical records are silent for any 
reference to hepatitis.  He was treated in December 1973 for 
gonorrhea.  Service medical records associated with his 
service in the Army National Guard are silent for any 
reference to hepatitis.

Private medical records for June 1977 to June 2002 are silent 
for any reference to hepatitis, but contain a February 1979 
entry indicating that the veteran was recently treated for 
possible venereal infection.  In July 1988, he evidenced 
elevated serum glutamate pyruvate transaminase (SGPT) and 
serum glutamic oxaloacetic transaminase (SGOT) levels.

VA treatment records for August 1977 to April 2005 show that 
in August 1977, he demonstrated elevated SGPT levels, 
considered by the treating physicians to represent an 
isolated abnormality.  In October 1984, he was found to have 
elevated liver enzymes; he denied any history of drug or 
alcohol use.  In December 1984, he demonstrated slightly 
elevated liver enzymes; he denied any history of contact with 
blood products.  In November 1984, on review of systems 
examination, he denied any history of hepatitis, blood 
transfusions, intravenous drug abuse, or recreational drug 
abuse.  Liver function testing revealed one elevated SGPT 
level of unclear etiology.  Records since 2002 document 
treatment for hepatitis C.

In an October 2002 statement, a VA physician noted that the 
veteran had a chronic hepatitis C infection, and explained 
that the risk factor for acquisition of viral hepatitis C in 
the veteran's particular case was unknown.  He noted that 
hepatitis C usually required 20 to 30 years to progress to 
the stage where, as in the veteran's case, fibrosis was 
present.  He explained that it was difficult to ascertain the 
exact duration of the liver disease in the veteran's 
particular case.

The veteran's file was reviewed in September 2005 by a VA 
physician.  The physician noted that the veteran was 
diagnosed with hepatitis C in 2000, and had not identified 
any specific risk factors for infection, such as intravenous 
drug use, tattoos, shared needles, blood transfusions, sexual 
promiscuity, multiple sexual partners, or body piercing.  He 
noted that the single episode of treatment for gonorrhea in 
service showed an instance in which the veteran engaged in 
unprotected sex, but did not suggest the type of sexual 
promiscuity that constitutes a risk factor for hepatitis C 
infection.  The physician noted that the veteran currently 
had liver fibrosis and scarring which typically occur 20 to 
30 years after infection.  He concluded, however, that there 
was no evidence suggesting that the veteran had hepatitis C 
in service, and explained that it would amount to speculation 
to find that the hepatitis was contracted in service.

In statements, the veteran contends that he was treated for 
hepatitis in service, and argues that the October 2002 VA 
physician intended to state that the hepatitis was present 
during service.

Analysis

Although the service medical records are silent for any 
complaints, finding or diagnosis of hepatitis, they do show 
that the veteran was treated at least once for a sexually 
transmitted disease.  The post-service medical evidence shows 
that he began evidencing elevated liver enzymes in the 1970s 
and 1980s, although the findings were not attributed to any 
particular etiology.

The October 2002 VA physician, based on the current stage of 
the veteran's hepatitis C, was able to provide a 10-year 
range of possible infection dates for hepatitis in the 
veteran's case that encompassed the veteran's entire period 
of service from 1972 to 1975.  The September 2005 examiner, 
in contrast, concluded that there were none of the risk 
factors typically associated with the development of 
hepatitis C, and concluded that there was no evidence showing 
that the veteran's hepatitis C originated in service.

In reviewing both opinions, the Board points out that, in 
essence, neither physician was able to, or did, identify a 
particular risk factor in service, or outside of service, 
which could be responsible for the hepatitis C infection in 
the veteran's case.  The September 2005 examiner notably did 
not dispute the October 2002 physician's estimation of the 
infection dates for the infection.

Given the veteran's treatment for gonorrhea in service, and 
the October 2002 physician's estimation of the onset of 
hepatitis coinciding with the veteran's entire period of 
service, the Board finds the evidence supporting the claim to 
be at least in equipoise with that against the claim.  
Service connection therefore is in order for hepatitis.  
38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for pseudofolliculitis 
barbae is granted.

Entitlement to service connection for hepatitis is granted.


REMAND

As noted in the Introduction, the RO, in a March 2006 rating 
decision, implemented the Board's February 2004 grant of 
service connection for residuals of a hammertoe deformity of 
the right second toe, and assigned an effective date for the 
grant of service connection of May 9, 2001.  In an August 
2006 statement, the veteran argued that he was entitled to an 
effective date earlier than the one assigned for the grant of 
service connection.  Despite the August 2006 notice of 
disagreement, however, the record shows that he has not been 
provided a statement of the case as to the issue of 
entitlement to an effective date earlier than May 9, 2001, 
for the grant of service connection for residuals of a 
hammertoe deformity of the right second toe.  Therefore, 
although the Board does not have jurisdiction to address the 
merits of the claim, it must be remanded for further 
development by the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999). 

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to an effective date earlier 
than May 9, 2001, for a grant of service 
connection for residuals of a hammertoe 
deformity of the right second toe.  The 
veteran must be notified of the need to 
file a timely substantive appeal with 
respect to the March 2006 rating decision 
in order to preserve his right to have 
his appeal reviewed by the Board.  If the 
veteran submits a timely substantive 
appeal with respect to this issue, the RO 
should undertake any other indicated 
development.  If, and only if, a timely 
substantive appeal is submitted, the 
issue should be certified on appeal to 
the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


